Title: Thomas Jefferson to Lafayette, 20 January 1811
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            Monticello
            Jan. 20. 1811.
          I have to acknolege, my dear friend, the reciept of many of your letters, within the last twelvemonth, and altho’ I have not answered them specifically to yourself, yet I have not been inattentive or inactive as to their contents. on leaving the government, two years ago, I knew I could not serve you so effectually as by committing the whole care of your Orleans affairs to the President. the weight of his agency merged all other interference, & no one could have more zeal. the arrival of your letters therefore to me, was used as occasions for refreshing his memory on your situation, and always produced answers which shewed he had it ever in view, till at length he informed me he had been able to have the grants brought forward for his signature, which they had recieved, and were forwarded to you by a confidential person. your letters after this I considered as effectively answered by the fact of the grants being expedited, & by that time in your hands. your last of Sep. 20. recd Nov. 29. accordingly informed me of mr Parish’s arrival on the continent with them.Notwithstanding the discoragements from Hope & co. I have such reliance on the genius & resources of our friend Parker in these matters as not to despair of means being found of making this property a present relief as well as future provision. I should consider money lent on it’s hypothecation as on the solidest bottom of any loan existing. of which of the dominant powers of Europe is the good faith as trust-worthy? in what spot of Europe is the money of a lender more secure than in this peaceable, industrious, & thriving country? had mr Goldsmidt’s Omnium been all bottomed on the grounds around N. Orleans, he would not have needed the resource of the pistol.on the subject of your location adjacent to the city of N.O. I am not able to say any thing new. in fact I have considered your affairs as so securely placed in the hands of M. Duplantier there, and of the President here, that my interference were better suspended, as it might have disturbed, & could not aid their operations. I did not omit however, on a late visit of Govr Claiborne to me at this place, to strengthen as far as in my power, his good dispositions to give any aid his situation would afford to mr Duplantier. I trust then that for my failure to write for some time past other motives will be percieved than inattention to your happiness & prosperity. old men do not easily contract new friendships: but neither do they forget old ones. yours & mine commenced in times too awful, has continued thro’ times too trying & changeful, to be forgotten at the moment when our chief solace is in our recollections. you will be more sensible of this as you advance more towards my years. my situation too, so far in the interior country, prevents my knowing of the opportunities of writing.  you remember your camps at the Raccoon ford & Mechunck, & that I am still farther inland. for some time past there has have been no opportunities, but by public vessels; and the first we hear of them is generally that they sailed on such a day from such a port. one sailed lately from Hampton, which I learned only by the newspapers, after she was gone: and I am now writing without knowing when, or whence, the letter can be forwarded. to these unfavorable circumstances for correspondence must be added the total change of the habits of my life.  I am now on horseback among my farms from an early breakfast to a late dinner, with little regard to weather. I find it gives health to body, mind & affairs. I go to my writing table with great reluctance, & only for those calls which cannot be put off to tomorrow. I am always happy to hear of the welfare of your family & especially of your own. I hope you enjoy habitually good health & spirits. in the present state of the European world, your comforts must all flow from what is immediately around you. there can be none in casting your eye over scenes of murder, rapine, devastation, pyracy, demoralisation of national societies, & degradation of the instruments of all this evil. if there be a god, & he is just, his day will come. he will never abandon the whole race of man to be eaten up by the leviathans and Mammoths of a day.I enjoy good health, & am happy in contemplating the peace, prosperity, liberty & safety of my country, & especially, the wide ocean, the barrier of all these. my daughter is in good health & continues to multiply the objects of our affections.
          Mar. 27. since the date of this letter, I am promoted to the honors of a great grandfather. God bless you & send you many & happy days. yours ever and affectionately
          
            Th:
            Jefferson
        